Citation Nr: 1021751	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant was a member of the Army Reserves from May 31, 
2000 to August 15, 2003; she served an initial period of 
active duty for training (ACTDUTRA) from November 2000 to 
April 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied 
entitlement to service connection for tarsal tunnel syndrome, 
claimed as a right ankle condition, and denied the 
appellant's application to reopen a previously denied claim 
of entitlement to service connection for a lumbar spine 
disorder, specifically lumbar polyradiculopathy with muscle 
spasms.

The appellant's claim of entitlement to service connection 
for a lumbar spine disorder was originally denied in a 
September 2002 rating decision.  After the appellant 
submitted additional evidence, the denial was confirmed and 
continued in a June 2003 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The June 2003 rating decision, therefore, represents the last 
final action on the merits of the service connection claim 
for a lumbar spine disorder.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The June 2003 rating decision also represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In April 2009, the Board reopened the lumbar spine claim and 
remanded the issues of service connection for a lumbar spine 
disorder and a right ankle disorder for additional 
development and adjudication.

In August 2009, the RO granted entitlement to service 
connection for right ankle strain, tarsal tunnel syndrome, 
evaluated as 10 percent disabling effective February 1, 2007.  
As this decision represents a full grant of the benefit 
sought on appeal, there remains no issue for appellate 
consideration.  


FINDING OF FACT

A lumbar spine disability, to include lumbar strain, lumbar 
spondylosis, and lumbar bulging disc formation at L5/S1, was 
not present in service, arthritis was not manifest within one 
year of service, and a lumbar spine disability is not 
otherwise shown to be related to any incident in service. 


CONCLUSION OF LAW

A lumbar spine disability, to include lumbar strain, lumbar 
spondylosis, and lumbar bulging disc formation at L5/S1, was 
not incurred in or aggravated by the appellant's period of 
active military service, and may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the appellant's claim of entitlement to 
service connection for a lumbar spine disorder, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  In this regard, the Board finds that letters 
dated in February 2007, November 2008, and May 2009, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was aware from these 
letters what evidence was necessary to support the claim; and 
that it was ultimately the appellant's responsibility to give 
VA any evidence pertaining to the claim.  In addition, the 
letter informed the appellant that additional information or 
evidence was needed to support the claim; and asked the 
appellant to send the information to VA.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
appellant's service records, and VA and private medical 
records have been obtained, to the extent possible. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has also 
been afforded VA examinations in connection with the claim 
dated in June 2002 and July 2009, with a December 2009 
addendum.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file, or has not been 
adequately addressed by evidence already contained in the 
record.  

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
appellant's claim.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to the claim are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and the Board may proceed 
with a merits adjudication of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
including arthritis, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims (Court)'s 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson, supra; see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran can attest to factual matters 
of which he or she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Finally, the Board notes that the appellant was a member of 
the Army Reserves from May 31, 2000 to August 15, 2003, and 
she served an initial period of active duty for training 
(ACTDUTRA) from November 2000 to April 2001.  In this regard, 
the Board notes that the term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"Veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, 
presumptions, including the presumption of soundness and the 
presumption of aggravation, are not for application.  See 
Laruan, supra; Paulson, supra.

In this case, the appellant has been service-connected for 
major depression and residuals of a torn abdominal muscle, in 
a September 2002 rating decision.  The appellant therefore 
satisfies the criteria for Veteran status by virtue of having 
been service-connected for other disabilities.  See 38 
U.S.C.A. §§ 101(2),(24)(B), 1111; 38 C.F.R. § 3.304(b).

In this case, the appellant seeks entitlement to service 
connection for a lumbar spine disorder.  The appellant has 
been variously diagnosed with clinical left L4, S1 lumbar 
polyradiculopathy, straightening of the lumbar lordosis due 
to muscle spasms, lumbar strain, lumbar spondylosis, and 
lumbar bulging disc formation at L5/S1.  She contends that 
she began having lumbar pain in November and December 2000 
after marches in service with a duffle bag on her back.  She 
indicated that she had to carry 100 pounds of equipment on 
her back.  

The appellant's service treatment records indicate that in 
January 2001 the appellant sought medical treatment after she 
fell off of a chair.  There is no specific treatment or 
diagnosis recorded for a low back disability on active duty.  

After service, VA medical treatment records indicate that the 
appellant was treated for complaints of chronic low back pain 
in April 2003; the clinical assessment was that the appellant 
had myofascial pain syndrome.  A January 2006 Chronic Pain 
Program Psychologist note indicates that the appellant 
reported injury to her back in January 2001, when she fell 
off of a chair.  The diagnostic impression of the 
psychologist was that the appellant was a patient with 
psychiatric or emotional symptoms prior to her pain condition 
and that the appellant was a patient with psychiatric or 
emotional issues associated with the perception of pain and 
loss of functionality.  (As noted above, he appellant is 
service-connected for major depression.)  A Chronic Pain 
Clinic Consultation note, dated in January 2006, states that 
the appellant had completed eight sessions of physical 
therapy without any improvement of her back or neck pain.  
The note further states that the appellant had recently 
started taking an antidepressant which improved her symptoms 
markedly.  A note dated in the next month stated that 
nociceptive pain had been identified in the appellant's 
cervical and low back area.

The appellant has been afforded several VA examinations in 
connection with her claim.  The first examination is dated in 
June 2002.  The examiner noted that the appellant reported 
back pain since November and December 2000 after carrying 
heavy duffle bags on long marches.  There was no indication 
of trauma.  The examiner reported that the appellant 
indicated no visits to sick call due to lumbar pain.  The 
appellant reported that in April 2001 she went to her private 
physicians and was treated with muscle relaxants.  After 
examination, the appellant was diagnosed with clinical left 
L4, S1 lumbar polyradiculopathy and straightening of the 
lumbar lordosis due to muscle spasms.  

The appellant was again examined by VA in July 2009.  The 
examiner indicated that the appellant's claims file had been 
reviewed in connection with the examination.  The appellant 
reported hurting her lumbar spine in 2000 while performing 
training, referring to heavy lifting.  After examining the 
appellant, the examiner diagnosed the appellant as having 
lumbar strain, lumbar spondylosis, and lumbar bulging disc 
formation at L5/S1.  The examiner then stated that these 
conditions are less likely than not related to service, as 
there was no evidence, including radiological evidence, of 
treatment for such areas within active service or one year 
thereafter.  

After additional medical evidence related to the appellant's 
claims was submitted to VA, the RO requested an additional 
opinion from the July 2009 examiner.  After reviewing the 
claims file and the additional evidence, the examiner stated 
that the opinion had not changed.  Here, the examiner 
reported that the appellant's notes showed evidence of 
treatment in the cervical area but not in the lumbar spine, 
and that there was no evidence of lumbar treatments during 
service or the year thereafter.  The examiner stated that the 
opinion remained the same.  

At the point, the Board notes that as part of the Board's 
April 2009 remand, in addition to a lumbar spine examination, 
the Board requested a psychiatric examination to determine 
the nature, onset date, and etiology of any psychiatric 
disorder related to her low back pain, if any.  The examiner 
was asked to address whether the appellant currently has any 
pain-related pathology that is causally or etiologically 
related to her period of military service or to her service-
connected major depression, and whether any portion of the 
appellant's current lumbar spine pathology, including pain, 
is related to her service-connected psychiatric disorder 
(major depression). 

The appellant was provided a psychiatric examination dated in 
July 2009.  The examiner indicated that the appellant's 
claims file had been reviewed in connection with the 
examination.  The appellant was noted to have chronic low 
back pain, myofascial pain syndrome, lumbar radiculopathy, 
tarsal tunnel syndrome, among other medical conditions.  
After examination, the appellant was diagnosed with major 
depressive disorder, with moderate to severe symptomatology.  
The examiner stated that the appellant's psychiatric 
diagnosis was major depressive disorder and that the 
appellant did not meet the criteria for a psychiatric pain 
disorder.  The examiner stated that this was a different and 
distinct condition with signs and symptoms not found in the 
appellant.  The examiner also stated that the appellant's 
actual condition is not related to her back condition.  The 
appellant developed major depressive disorder after an 
abdominal muscle tear.  The examiner also stated that the 
appellant's back pain came after one year from discharge of 
service and therefore the appellant's major depressive 
disorder was not related to her back condition or back pain.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
appellant's diagnosed lumbar spine disorder.  While the 
appellant has been diagnosed with a current lumbar spine 
condition, there is no indication that such condition had its 
onset in active military service or within one year of active 
service.  In addition, the July 2009 VA examiners, who 
examined the appellant as well as her claims file, found no 
medical nexus between her current lumbar spine disorder and 
her active military service, her service-connected major 
depressive disorder, and that that the appellant did not meet 
the criteria for a separate psychiatric pain disorder.  The 
July 2009 psychiatric examiner also stated that the 
appellant's major depressive disorder was not related to her 
back condition or back pain.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the July 2009 medical opinions, as 
supplemented by the December 2009 addendum opinion, based as 
they were on an examination of the appellant and a review of 
her claims file, are most probative in this case. 

Here, the Board notes that the appellant can attest to 
factual matters of which she has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the appellant is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Here, the appellant has reported that she had onset of her 
low back pain and lumbar spine difficulties in November and 
December 2000, during active military service, and has had a 
lumbar spine disorder since that time.  And there is no 
reason to doubt this testimony.  However, as the appellant is 
not a physician, this testimony is insufficient to establish 
a low back disorder in service or a medical nexus between her 
current disability and her active service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the appellant's current 
lumbar spine disorder is etiologically related to her active 
military service.  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the appellant's 
claim.


ORDER

Service connection for a lumbar spine disability, to include 
lumbar strain, lumbar spondylosis, and lumbar bulging disc 
formation at L5/S1, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


